515 S.E.2d 147 (1999)
270 Ga. 891
In the Matter of Daniel Prince WOODARD.
No. S99Y0319.
Supreme Court of Georgia.
April 12, 1999.
William P. Smith III, General Counsel, Jonathan Winslow Hewett, Assistant General Counsel, State Bar of Georgia, Atlanta, for the State Bar of Georgia.
PER CURIAM.
The State Bar filed a Notice of Discipline against Respondent Daniel Prince Woodard alleging violations of Standards 22 (withdrawal from employment without taking reasonable steps to avoid foreseeable prejudice to the rights of the client, including giving due notice to the client, allowing time for employment of other counsel, delivering to the client all papers and property to which the client is entitled, and complying with applicable laws and rules); 44 (wilful abandonment or disregard of a legal matter to the client's detriment); and 68 (failure to respond to disciplinary authorities) of Bar Rule 4-102(d). Upon Woodard's failure to reject the Notice of Discipline within the time set by Bar Rule 4-208.3(a), Woodard was in default pursuant to Bar Rule 4-208.1(b) and subject to discipline by this Court. The State Bar has recommended disbarment as the appropriate sanction for Woodard's violations of Standards 22, 44, and 68. We agree.
Woodard was hired to represent a client in a personal injury case and filed suit on her behalf. Other than forwarding copies of interrogatories served by the adverse party, however, Woodard never again contacted the client, failed to respond to her phone calls and certified letters, and abandoned her case. The State Bar noted as aggravating factors in support of its recommendation of disbarment Woodard's interim suspension on October 19, 1998 and his substantial experience in the practice of law.
We agree with the State Bar that disbarment is warranted as a result of Woodard's violations of Standards 22, 44, and 68 of Bar Rule 4-102(d). Accordingly, Woodard is hereby disbarred from the practice of law in Georgia. He is reminded of his duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.